DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.  Amended claims 1, 18 and 20 are entered. Claims 1-16, 18 and 20-22 are pending. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-16, 18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 00/32265 A1 to Cornish (cited by Applicant).
As to claim 1, Cornish discloses a guide wire comprising: 
a flexible core wire (11), the flexible core wire comprising: 
a distal core portion that includes a foremost distal end, the distal core portion having a constant diameter along an axial direction, the distal core portion being most flexible in an entire length of the core wire (p. 6, ln 10-14); 
a main body portion (12) that constitutes a portion more proximal than the distal core portion and has a constant diameter along the axial direction (“… about 0.014 inch … in diameter” p. 11, ln 11-12; Fig. 1); and 
a rigidity changing portion having a continuous taper that constitutes a portion from a distal end of the main body portion to a proximal end of the distal core portion and decreases in rigidity from the main body portion toward the distal core portion, the rigidity changing portion comprising at least: a first tapered portion that is continuous with the distal end of the main body portion and has a diameter decreasing from the main body portion toward the distal core portion; a second tapered portion that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion; and one or more third tapered portions, the one or more third tapered portions being continuous with a distal end of the second tapered portion on a proximal end of the one or more third tapered portions and continuous with the proximal end of the distal core portion on a distal end of the one or more third tapered portions, and the one or more third tapered portions having a diameter decreasing from the second tapered portion toward the distal core portion (p. 15, ln 24-26; p. 20 , ln 1-2); 
a boundary between the first tapered portion and the second tapered portion being located 300 mm to 400 mm from the foremost distal end of the distal core portion (p. 13, ln 5-7); and 
a gradient of a change in the diameter in the first tapered portion is larger than a gradient of a change in the diameter in the second tapered portion (p. 7, ln 12-14; p. 16, ln 7-8; Taper Angle = atan(0.5 x gradient); a larger angle would therefore mean a larger gradient).

As to claim 9, Cornish discloses the guide wire according to Claim 1, wherein the core wire is formed of a single material (p. 11, ln 28-29).

As to claim 10, Cornish discloses the guide wire according to Claim 1, wherein a tapered angle of the first tapered portion is constant along the axial direction (p. 12, ln 16-17).

As to claim 11, Cornish discloses the guide wire according to Claim 1, wherein a tapered angle of the second tapered portion is constant along the axial direction (p. 12, ln 16-17).

As to claim 12, Cornish discloses the guide wire according to Claim 1, wherein a tapered angle of the one or more third tapered portions is constant along the axial direction (p. 12, ln 16-17).

As to claim 13, Cornish discloses the guide wire according to Claim 1, wherein the core wire has a length suitable for use in a transarterial chemoembolization (p. 12, ln 21-24).

As to claim 14, Cornish discloses the guide wire according to Claim 1, wherein an axial direction length of the rigidity changing portion is 360 mm to 430 mm (p. 4, ln 25-37; p. 12, ln 21-24).

As to claim 15, Cornish discloses the guide wire according to Claim 14, wherein an axial direction length of the first tapered portion is 80 to 230 mm (p. 4, ln 25-37).

As to claim 16, Cornish discloses the guide wire according to Claim 14, wherein an axial direction length of the second tapered portion is 160 mm to 280 mm (p. 13, ln 3-7).

As to claim 18, Cornish discloses a guide wire comprising: 
a flexible distal core portion that includes a foremost distal end, the distal core portion having a constant diameter along an axial direction (p. 6, ln 10-14); 
a flexible main body portion (12) that constitutes a portion more proximal than the distal core portion and has a constant diameter along the axial direction (“… about 0.014 inch … in diameter” p. 11, ln 11-12; Fig. 1); and 
a rigidity changing portion having a continuous taper that constitutes a portion from a distal end of the main body portion to a proximal end of the distal core portion and decreases in rigidity from the main body portion toward the distal core portion, the rigidity changing portion comprising at least: a first tapered portion that is continuous with the distal end of the main body portion and has a diameter decreasing from the main body portion toward the distal core portion; a second tapered portion that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion; and one or more third tapered portions, the one or more third tapered portion portions being continuous with a distal end of the second tapered portion on a proximal end of the one or more third tapered portions and continuous with the proximal end of the distal core portion on a distal end of the one or more third tapered portions, and the one or more third tapered portions having a diameter decreasing from the second tapered portion toward the distal core portion (p. 15, ln 24-26; p. 20 , ln 1-2); and 
a gradient of a change in the diameter in the first tapered portion is larger than a gradient of a change in the diameter in the second tapered portion (p. 7, ln 12-14; p. 16, ln 7-8; Taper Angle = atan(0.5 x gradient); a larger angle would therefore mean a larger gradient).

As to claim 20, Cornish discloses a guide wire comprising: 
a flexible core wire (11), the flexible core wire comprising: 
a distal core portion that includes a foremost distal end, the distal core portion having a constant diameter along an axial direction (p. 6, ln 10-14); 
a main body portion (12) that constitutes a portion more proximal than the distal core portion and has a constant diameter along the axial direction (“… about 0.014 inch … in diameter” p. 11, ln 11-12; Fig. 1); and 
a rigidity changing portion having a continuous taper that constitutes a portion from a distal end of the main body portion to a proximal end of the distal core portion and decreases in rigidity from the main body portion toward the distal core portion, the rigidity changing portion having an axial length of 360 mm to 430 mm, and wherein the rigidity changing portion comprises at least: a first tapered portion that is continuous with the distal end of the main body portion and has a diameter decreasing from the main body portion toward the distal core portion; a second tapered portion that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion; one or more third tapered portions, the one or more third tapered portion portions being continuous with a distal end of the second tapered portion on a proximal end of the one or more third tapered portions and continuous with the proximal end of the distal core portion on a distal end of the one or more third tapered portions, and the one or more third tapered portions having a diameter decreasing from the second tapered portion toward the distal core portion (p. 15, ln 24-26; p. 20 , ln 1-2); 
a boundary between the first tapered portion and the second tapered portion being located 300 mm to 400 mm from the foremost distal end of the distal core portion (p. 13, ln 5-7); and 
the first tapered portion, the second tapered portion, and the one or more third tapered portions having a tapered angle that is constant along the axial direction (p. 12, ln 16-17).

As to claim 21, Cornish discloses the guide wire according to Claim 1, wherein the one or more third tapered portions comprises one tapered portion (p. 15, ln 24-26; p. 20 , ln 1-2).

As to claim 22, Cornish discloses the guide wire according to Claim 1, wherein the one or more third tapered portions comprises two or more tapered portions (p. 15, ln 24-26; p. 20 , ln 1-2).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cornish.
As to claims 2-5, Cornish teaches the advantages of different angles and lengths, as well as provides examples, in the Summary of the Invention (see entire section – especially: p. 7, ln 14 to p. 8, ln 4; p. 16, ln 7-8; Taper Angle = atan(0.5 x gradient); a larger angle would therefore mean a larger gradient; see also p. 13, ln 5-9). The nature of the problem to be solved may lead inventors to look at possible solutions to that problem. One of ordinary skill in the art could have applied the the technique of Cornish to provide a guidewire as needed for a particular result in a surgical operation and the results would have been predictable to one of ordinary skill in the art.  Furthermore, Cornish identifies a finite number predictable potential solutions to the recognized need or problem and one of ordinary skill in the art could have pursued the potential solutions with a reasonable expectation of success
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  US 6478752 B1 discloses a pushing-down jig (col 6, ln 30-37; Fig. 9) but does not disclose the claimed dimensions and flexural load.
Response to Arguments
Applicant’s arguments, filed August 29, 2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cornish.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/             Primary Examiner, Art Unit 3791